Citation Nr: 1001856	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case has been referred to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide the Veteran's local 
representative the opportunity to review the claims file and 
prepare written argument.


A review of the record indicates that the Veteran designated 
a specific individual, T. P. of the Vietnam Veterans of 
America as his accredited representative in an August 2005 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative.  There is no indication that 
Vietnam Veterans of America has withdrawn as his 
representative in accordance with 38 C.F.R. § 20.608 (2009).  
However, the Veteran's representative has not conducted a 
review of the case.  In this regard, the Board notes that a 
VA Form 646 has not been associated with the claims file.  
Indeed, a National Service Officer from Vietnam Veterans of 
America submitted a letter in December 2009 requesting that 
the claim be sent to T. P. for further action as the 
appointed service representative.  Therefore, the Board 
finds that a remand is necessary for the purpose of 
affording the local representative the opportunity to 
compete a review of the Veteran's case.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
to for the following action:


1.  In accordance with applicable 
procedure, the RO should provide the 
Veteran's local representative the 
opportunity to review the claims file 
and prepare a VA Form 646 or written 
argument in lieu thereof.

2.  The RO should conduct any other 
development as may be indicated 
following the response received as a 
consequence of the action taken in the 
preceding paragraph.  If additional 
development is considered necessary it 
should be undertaken and when 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence, and the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case if 
the benefit sought is not granted and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




